10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
FREDRICK LEE CHRISTOPHE,
Plaintiff, Case No. C19-519-MLP-BJR
Vv.
ORDER DISMISSING DEFENDANTS
T. NUNN, City of Auburn Police Officer, et FROM CIVIL RIGHTS ACTION

al.,

Defendants.

 

 

 

 

I. INTRODUCTION
This matter comes before the Court on the Report and Recommendation (“R&R”) of The
Honorable Michelle L. Peterson, United States Magistrate Judge (ECF No. 9) and Plaintiff
Frederick Christophe’s (“Christophe”) response to the R&R (ECF No. 10). The Court has
considered the R&R, Christophe’s putative objection, the remaining record, and the relevant legal
authorities, the hereby adopts the R&R.
IL. BACKGROUND
On April 8, 2019, Christophe filed a pro se civil rights complaint by a prisoner under 42
U.S.C. § 1983 (ECF No. 1-1). He alleged that police used excessive force against him, including
a dog bite by a police K-9, in an incident before he was incarcerated. Jd. Christophe filed an
amended complaint on April 30, 2019 (ECF No. 7) in which he listed the names of several

defendants. Christophe alleges that one of them, City of Auburn Police Officer Nunn, said “let’s

ORDER DISMISSING DEFENDANTS
FROM CIVIL RIGHTS ACTION - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

show his black ass what we do to runners” and gave his K-9 a command which caused the dog to
lunge toward and bite Christophe. /d. at 5.

On May 13, 2019, the Magistrate Judge issued an order (ECF No. 8) which concluded that
while Christophe had arguably alleged a viable cause of action against Officer Nunn, he had failed
to adequately allege a cause of action against any of the other named defendants. /d. at 3. The
order declined to direct service of Christophe’s amended complaint because of the deficiencies
identified, but granted Christophe thirty days to file a second amended complaint to cure the
deficiencies. /d. at 5. The order instructed that if no second amended complaint were timely filed,
the Magistrate Judge would recommend that Christophe’s first amended complaint be served on
Officer Nunn and that all other Defendants be dismissed from the action. /d.

Christophe did not file a second amended complaint. On July 8, 2019 ~ fifty-six days after
the previous order — the Magistrate Judge issued an R&R (ECF No. 9) that did what the previous
order promised: recommended the dismissal of Christophe’s first amended complaint as to all
defendants except Officer Nunn. Jd. at 4. The R&R informed Christophe that he had twenty-one
days to file objections. /d.

Christophe filed a response on August 9, 2019 (ECF No. 11). This filing requested an
extension of time of 90 days to file a second amended complaint. /d. at 2. Christophe also
requested that the Court treat this filing as an objection to the R&R, though it listed no specific or

substantive objections.

ORDER DISMISSING DEFENDANTS
FROM CIVIL RIGHTS ACTION - 2

 
10

11

12

13

14

i)

16

17

18

19

20

21

22

23

 

 

Il. DISCUSSION

When a party files specific and properly filed written objections to an R&R, the district
court must review the Magistrate Judge’s findings de novo. United States v. Raddatz, 447 U.S.

667, 673 (1980); Fed. R. Civ. P. 72(b).

A general objection to the entirety of a magistrate’s report “has the same effects as would
a failure to object.” Howard v. Secretary of Health and Human Services, 932 F.2d 505, 509 (6th
Cir. 1991). The court in Howard explained further that when no specific objection is made,
[t]he district court’s attention is not focused on any specific issues for review,
thereby making the initial reference to the magistrate useless. The functions of the
district court are effectively duplicated as both the magistrate and the district court
perform identical tasks. This duplication of time and effort wastes judicial
resources rather than saving them, and runs contrary to the purposes of the
Magistrates Act. We would hardly countenance an appellant’s brief simply
objecting to the district court’s determination without explaining the source of the

error. We should not permit appellants to do the same to the district court reviewing
the magistrate’s report.

/d. (citing Thomas v. Arn, 474 U.S. 140, 148, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985)). See also

Boyd v. Carney, No. C11-5782BHS, 2012 WL 4896935, at *1 (W.D. Wash. Oct. 15, 2012).
Here, Christophe had no specific objection to the Magistrate Judge’s R&R. His objection
was no more than a placeholder as it refers only to Christophe’s request for an extension of time
to file a second amended complaint. As such, it does not constitute a specific or properly filed
objection. See Howard, 932 F.2d at 509; Arn, 474 U.S. 148 (“The same rationale that prevents a
party from raising an issue before a circuit court of appeals that was not raised before the district
court applies here [when a District Court reviews non-specific objections to an R&R].”) (internal
citations omitted). The requirement for this Court to make de novo review is limited to those parts
of the R&R to which objection is made. See 28 U.S.C. § 636(b)(1) (“A judge of the court shall

ORDER DISMISSING DEFENDANTS
FROM CIVIL RIGHTS ACTION - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

make a de novo determination of those portions of the report or specified proposed findings or
recommendations to which objection is made”) (emphasis added). There being only a single
general objection, this Court accordingly adopts the R&R.
IV. CONCLUSION

The Court hereby ORDERS as follows:

(1) The Report and Recommendation is approved and adopted.

(2) Plaintiff's request for a 90-day extension of time to file a second amended
complaint is DENIED.

| (2) Plaintiff's amended complaint (ECF No. 7) and this action are DISMISSED as to

Defendants City of Auburn, City of Kent, and City of Kent Police Officers E.M. Bratlien, J.E.
Prusa, $.M. Goforth, and M.A. Rosser, for failure of Plaintiff to state any claim upon which relief
may be granted in this civil rights action. See 28 U.S.C. § 1915(e)(2)(B)(il). |

(3) Magistrate Judge Peterson shall issue a service order directing service of Plaintiff's
first amended complaint on City of Auburn Police Officer T. Nunn.

(4) The Clerk is directed to send copies of this Order to Plaintiff (at both of his listed
addresses) and to Magistrate Judge Peterson. |

DATED this 27th day of September, 2019.

brvore feetutis

BARBARA IRD ROTHSTEIN
United States District Judge

ORDER DISMISSING DEFENDANTS
FROM CIVIL RIGHTS ACTION - 4

 
